 MSK CORP
. 43MSK Corp.ŒMain Event Food Service 
and Local 4, 
Hotel Employees and Restaurant Employees Un-ion.  
Case 3ŒCAŒ22915
 January 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND WALSH  On February 14, 2002, Administrative Law Judge 
Howard Edelman issued the a
ttached decision.  The Re-
spondent filed exceptions, a supporting brief, and reply 
briefs.  The General Counsel and the Charging Party 
each filed an answering brief.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions
2 only to the extent consistent with this Decision and Or-
der.
3  A.  The Relevant Facts 
For many years, New York Sportservice, Inc. (Sport-
service) was the food servic
e contractor operating con-
cession stands and a restaurant
 at the Buffalo Raceway in 
Hamburg, New York.  The Union represented a unit of 

approximately 20 Sportservice employees.
4   Each year, 
the Raceway closed for a winter break from mid-

December through late Janua
ry.  During the December 
2000ŒJanuary 2001 winter break, the Respondent re-
                                                          
                                                           
1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products, 
91 NLRB 544 (1950), enfd. 188 F.2d 362 

(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 2 We affirm the judge™s conclusion 
that the Respondent violated Sec. 
8(a)(1) by systematically interroga
ting employees regarding their sup-
port for the Union. 
3 We shall modify the judge™s 
recommended Order to substitute 
January 21, 2001, the date of the Respondent™s first unfair labor prac-

tice, for purposes of the contingent
 notice mailing obligation pursuant 
to Excel Container, Inc., 325 NLRB 17 (1997).  
4 The Sportservice bargaining unit was:  
All persons employed in the categories or classifications of bartender, 
stand attendant, waiter/waitress, bu
s, cook, salad/pantry, and general 
utility at Buffalo Raceway regularly 
working forty (40) hours or more 
per month, excluding office and clerical employees, guards, profes-

sional employees, trainees for management or supervisory positions, 

managerial employees, purchasing agents, managers, assistant manag-
ers, and all supervisors as defined in the National Labor Relations Act, 
as amended, and all other employees 
not specifically included as em-
ployees. 
placed Sportservice as the food service contractor at the 
Raceway.  On January 5, 2001,
5 Respondent officials attended a 
meeting of Sportservice employees arranged by Sport-

service Office Manager Anne Miller.
6  Shortly before the 
meeting began, Union President Paul Taylor had a pri-

vate conversation with Respondent Official and Part-

Owner Michael Chemotti.  Taylor asserted to Chermotti 
that the Respondent was bound by the Sportservice col-
lective-bargaining agreement pursuant to the successor 

clause in the agreement.  Chemotti disagreed and said 
that he would talk with Sportservice officials. 
When the meeting began, Chemotti spoke to the as-
sembled Sportservice employees, encouraging them to 
apply for jobs with the Respondent.  During the meeting, 

the Union openly solicited authorization cards and ob-
tained cards from 15 Sportservice employees.  Chermotti 
observed authorization cards at the meeting, and Miller 

additionally informed him that employees had signed 
cards. 
In the weeks following th
e January 5 meeting, Re-
spondent officials called the Sportservice employees in-

quiring about their interest in working for Respondent, 
and, in most cases, offering 
them jobs.  By January 21, 
the Respondent had hired a substantial and representative 
complement of employees, a majority of whom had been 
Sportservice bargaining unit employees.
7The Respondent commenced startup operations at the 
Raceway in mid-January with
 a small startup crew, and 
commenced regular operati
ons with a full employee 
complement on January 25,
8 the day before the Raceway 
reopened following the winter break.  The Respondent 

continued the Sportservice operations with few if any 
operational changes.   
On January 26, the Union made oral and written rec-
ognition demands to the Respondent.  In early February, 

Respondent Official Chemotti
 systematically and unlaw-
fully interrogated the empl
oyees regarding the employ-
ees™ support for the Union.
9  On February 5, the Respon-
 5 All dates hereafter are 2001 unless otherwise indicated. 
6 In mid-January, the Respondent hi
red Miller as its office manager. 
7 See stipulation noted infra. 
8 The record does not es
tablish the exact number of employees hired 
by the Respondent to perform the 
Raceway food service work.  Union 
President Paul Taylor testified th
at there were ﬁbetween 18 or 20ﬂ 
employees.  Respondent Official Chem
otti testified that ﬁabout half a 
dozenﬂ of the Sportservice employees ﬁhad gone on to find other 
work,ﬂ that the Respondent™s employee complement including ﬁmana-
gerial staffﬂ was ﬁmore than 20 or 
25 employees,ﬂ that the Respondent 
hired ﬁabout 18ﬂ Sportservice unit employees, that there were ﬁ34 
paychecksﬂ in the ﬁfirst week™s payroll,ﬂ and that the Respondent hired 
ﬁprobably 16 to 18ﬂ Sportservice employees.   
9 As noted supra, we affirm the 
judge™s finding that the Respondent 
violated Sec. 8(a)(1) by these interrogations. 
341 NLRB No. 11 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 44dent advised the Union that a majority of the employees 
did not want union representation and that the Respon-
dent was refusing the Union™s recognition demand.
10B. The Good-Faith Doubt Analysis 
As found by the judge, and not disputed by the parties, 
the Respondent is a 
Burns11 successor to Sportservice, 
obligated to recognize and bargain with the Union unless 
the Respondent established that it had a good-faith doubt 
regarding the Union™s majority status.  For the reasons 
set forth below, we find that the Respondent did not meet 

its burden of proving good-faith doubt. 
Initially, the evidence shows that the Respondent™s re-
fusal to recognize the Union on February 5 was based in 
large part on the informa
tion received from employees 
during Chemotti™s unlawful early February systematic 
one-on-one interrogations of employees concerning their 
union sentiments.  Because this evidence of employee 
dissatisfaction with the Union was tainted, the Respon-

dent was not entitled to rely on that evidence to support 
its refusal to recognize the Un
ion at that time.  Accord-
ingly, we find that the Respondent™s refusal to recognize 
the Union on February 5 violated Section 8(a)(5) and (1) 
of the Act. 
The Respondent, however, argues that it had a good-
faith doubt of the Union™s majority status even before the 
unlawful February interrogations.  Accordingly, it is nec-
essary to analyze the eviden
ce relied on by the Respon-
dent to determine whether the Respondent had a good-
faith doubt of the Union™s majority status at the time the 
Respondent™s bargaining obligation attached.  We find, 

for the following reasons, that the evidence relied on by 
the Respondent to justify its refusal to recognize the Un-
ion is insufficient to establish good-faith doubt of the 
Union™s majority status. 
1. The applicable standards 
The standards to be applied here in assessing the Re-
spondent™s claim of good-faith doubt are those set forth 
by the Supreme Court in Allentown Mack Sales & Ser-
vice v. NLRB, 522 U.S. 359 (1998).
12  Under that stan-
                                                          
                                                                                             
10 In March, employees Tim Rucker and Thomas Bapst, both former 
Sportservice employees, drafted and 
circulated an antiunion petition 
among former Sportservice employees still employed by the Respon-
dent.  They obtained signatures from 11 of 14 employees.  Rucker 

showed the petition to Respondent 
Manager Robert Miles and took the 
petition to the Board™s Regional Office.
  When a Board agent explained 
that the petition would probably be 
blocked by pending unfair labor 
practice charges, Rucker decided not 
to file the petition with the Board. 11 NLRB v. Burns Security Service, 
406 U.S. 272 (1972).
 12 The judge analyzed the 8(a)(5) 
withdrawal of recognition allega-
tion under 
St. Elizabeth Manor
, Inc., 
329 NLRB 341 (1999), which the 
Board subsequently overruled in 
MV Transportation
, 337 NLRB 770 
(2002).  Accordingly, the appropriate analytical framework to be ap-

plied in this case is 
Allentown Mack
.  See 
Williams Energy Services
, dard, absent a contract bar, an employer is obligated to 
recognize and bargain with 
its employees™ bargaining 
representative unless the employer establishes that it has 

a ﬁgood faith reasonable doubtﬂ about the union™s major-

ity support.  An employer seeking to defend its refusal to 
bargain on the basis of good-faith doubt, must demon-
strate ﬁdoubtﬂ in the sense of
 ﬁuncertaintyﬂ rather than 
ﬁdisbelief.ﬂ  Id. at 367.  In
 assessing whether particular 
evidence proves good-faith doubt the Board, consistent 

with 
Allentown Mack
, does not exclude classes of evi-
denceŒsuch as an employee™s hearsay assertion to the 
employer regarding the antiunion sentiments of other 
employeesŠbut rather accords evidence the weight to 
which it is entitled based on its reliability.  Id. at 368Œ
380.  Accord: 
Torch Operating Co.
, 338 NLRB No. 143 
(2003); 
Scepter Ingot Castings, 
331 NLRB 1509 (2000), 
enfd. 280 F.3d 1053 (D.C. Cir. 2002).  An employer as-

serting good-faith doubt bears the burden of proof on this 

issue. Alcon Industries, 334 NLRB 604, 605 (2001); 
Nicholas County Health Care Center, 
331 NLRB 970, 
992Œ993 (2000). 
2. The date for testing the Respondent™s alleged good-
faith doubt 
As a Burns
 successor that refused to recognize and 
bargain with the Union, the Respondent must demon-
strate that it had a good-faith reasonable doubt on the 
date that its bargaining obligation matured.  That obliga-

tion matured when two conditions were met: (1) the Re-
spondent had hired a substantial and representative com-
plement of employees, a majority of whom had been 

Sportservice unit employees; and (2) the Union had made 
an effective demand for recognition and bargaining.  See 
Fall River Dyeing Corp. v. NLRB,
 482 U.S. 27, 52 
(1987).  These two conditions need not occur in any par-

ticular order.  Thus, where a union demands recognition 

from a prospective successor employer before that suc-
cessor has hired a substantial and representative com-
plement of employees, the union™s demand is deemed to 

be a continuing one and th
e successor™s bargaining obli-
gation matures once it hires a substantial and representa-
tive employee complement.  See 
Simon DeBartelo 
Group,
 325 NLRB 1154, 1156 (1998), enfd. 241 F.3d 
207 (2d Cir. 2001).   
The parties here stipulated that the Respondent hired a 
substantial and representative complement of employees 
by January 21 and that a majority of those employees had 
been Sportservice unit employees.  The issue in dispute 

is when the Union first made its bargaining demand.  
 340 NLRB No. 87 fn. 7 (2003) (noting prospective applicability of 
withdrawal standards announced in 
Levitz Furniture Co. of the Pacific
, 333 NLRB 717 (2001).  
 MSK CORP
. 45The judge found that the Union demanded recognition 
and bargaining on January 5, during Union President 
Taylor™s conversation with Respondent Official 
Chemotti, at the start of Respondent™s meeting with the 

former Sportservice employees
.  The Respondent excepts 
to this finding, contending that Taylor™s assertion to 

Chemotti during the conversationŠthat the Respondent 

was bound by the successor clause in the Sportservice 
collective-bargaining agreementŠdid not constitute a 
demand for recognition and bargaining.  We reject this 
argument and adopt the judge™s finding. 
The Board has long recognized that ﬁa valid request to 
bargain need not be made in any particular form . . . so 
long as the request clearly indicates a desire to negotiate 
and bargain on behalf of the employees in the appropriate 

unit concerning wages, hours, and other terms and condi-
tions of employment.ﬂ  
Stanford Realty Associates, 
306 
NLRB 1061, 1066 (1992), quoting from 
Marysville 
Travelodge, 
233 NLRB 527, 532 (1977), enfd. 637 F.2d 
1309 (9th Cir. 1981).  Here, Taylor told Chemotti that 
the Union represented the 
Sportservice employees and 
gave Chemotti a copy of the Union™s contract with 
Sportservice.  Taylor also called Chemotti™s attention to 
the successor clause in the Sportservice contract.
13  Tay-
lor made these statements in
 the context of the Respon-
dent™s meeting with Sportservice employees to explain 
that it: was taking over Spor
tservice™s food service, in-
tended to continue the Sportservice operation largely 
unchanged, and wanted the former Sportservice employ-
ees to apply for employment.  In these circumstances, 

Chemotti understood or reasonably should have under-
stood that Taylor was asking that the Respondent, as a 
prospective 
Burns 
successor to Sportservice, recognize 
the Union and sign a union contract covering the Re-

spondent™s former Sportservice bargaining unit.
14                                                          
                                                                                             
13 The successor clause provided:  
This Agreement shall be binding 
upon the parties hereto, their 
successors, administrator, executors
, and assigns.  In the event an 
entire operation is sold, issued, transferred, or taken over by sale, 
transfer, lease assignment, recei
vership, or bankruptcy proceed-
ings, such operations shall continue
 to be subject to the terms and 
conditions of this Agreem
ent for the life thereof. 
14 Contrary to the judge and his co
lleagues, Chairman Battista finds 
that Taylor™s January 5 statements
 to Chemotti did not constitute a 
demand for recognition and bargaini
ng.  Initially, Chairman Battista 
notes that the Union™s February 7 
unfair labor practice charge alleged 
January 26 rather than January 5 as 
the date of its bargaining demand.  
Furthermore, during the January 5 Taylor-Chemotti conversation, Tay-

lor made no reference to the Respondent™s recognizing the Union, to 
the Respondent™s bargaining with the 
Union, to any claim of majority 

status, or to any specific terms of employment such as wages, hours, or 
benefits.  See 
Atlas Graphics, Inc.
, 227 NLRB 136, 140 (1976) (union™s 
demand that successor sign predecesso
r™s contract not bargaining de-
mand where union did not claim majority status among successor™s 
employees or demand bargaining).  Moreover, Taylor merely cited the 
Contrary to our colleague, our finding that Taylor™s 
January 5 statements constituted a bargaining demand is 
not undercut by Taylor™s failure to use the term ﬁrecogni-
tion,ﬂ expressly mention bargaining, or offer alternate 

contract terms.  The Board has held that a union™s de-
mand that a successor employer honor the predecessor™s 
union contract subsumes a demand for recognition and 

bargaining.  See 
Metro Toyota,
 318 NLRB 168, 177 
(1995), enfd. mem. 104 F.3d 353 (2d Cir. 1996); 
Stan-
ford Realty Associates, 
supra, 306 NLRB at 1066; 
Ster-
ling Processing Corp.
, 291 NLRB 208, 216 (1988).    
Nor do we agree with our colleague that Taylor, in cit-
ing the Sportservice contract™s successor clause during 
his conversation with Chemotti, thereby merely asserted 
to Chemotti that the Respondent had a contractual obli-

gation to the Union rather than a statutory duty to recog-
nize it.  Indeed, Chemotti™s response to Taylor belies that 
argument.  Chemotti told Taylor that Chemotti had been 

informed that there was no 
union at Sportservice and that 
the union contract at Sportservice had expiredŒcomments 
going to the broader issue of the Union™s status as bar-
gaining representative, rather than the narrower issue of 
the Respondent™s contractua
l obligation under the suc-
cessor clause. 
Accordingly, we find that Taylor™s January 5 state-
ments constituted a continuing union demand for recog-
nition and bargaining, which matured into a bargaining 

obligation on January 21 when the Respondent employed 
a representative complement of unit employees. 
Having determined that the Respondent™s bargaining 
obligation arose on January 21, we next address the Re-

spondent™s assertion that it had a good-faith doubt at that 
point as to the Union™s majority status.  In evaluating the 
Respondent™s claim, we must consider evidence demon-
strating both union support and alleged good-faith doubt.  

See Allentown Mack Sales & Service v. NLRB
, supra, 
522 U.S. at 369 (ﬁcountering evidence of union supportﬂ 

relevant in determining existence of reasonable doubt); 
 contract™s successor clause.  This 
successor clause, in turn, addressed 
the situation where a new employer took over Sportservice™s operations 
ﬁby sale, transfer, lease assignment
, receivership, or
 bankruptcy pro-ceedings.ﬂ  These terms do not reflect the situation in this case.  There-
fore, in the Chairman™s view, Taylor™s
 statements constituted at most an 
assertionŠnot shown to have meri
tŠthat the Respondent owed a con-tractual obligation to the Union; they 
did not constitute an assertion that 
the Respondent owed a statutory bargaining obligation to the Union as 
a Burns
 successor.  In addition, a dema
nd for contract adherence is not 
the same as a demand for bargaining.  Indeed, if there is a contract, 
there is no need to bargain for a contract.
 For these reasons, Chairman Battista finds that the Union did not 
make a valid bargaining demand unt
il January 26 and that the Respon-
dent™s bargaining obligation accordingly matured on January 26, not 
January 21.  Since the critical date is January 26, the issue is whether 

the Respondent had a good-faith doubt on that date.  See fn. 28, infra.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 46Transpersonnel, Inc
., 336 NLRB 484, 485 (2001), enfd. 
in part 349 F.3d 175 (4th Cir. 2003) (employer knew that 
some employees opposed union but also knew that some 
other employees joined union-sponsored strike and there-

fore supported union). 
3. Evidence tending to show majority status 
We note that some former Sportservice employees 
signed union authorization cards during the Respondent™s 
January 5 meeting, that the Respondent knew that em-
ployees signed cards at the 
meeting, and that the Re-spondent hired many of the employees who attended the 
meeting.  The Respondent should have given some 
weight to this factŠthat some employees had recently 
signed union authorization card
sŠin reaching its opinion 
regarding the Union™s continued majority status.
154. Evidence tending to show good-faith doubt 
In support of its claim that it had a good-faith doubt 
regarding the Union™s continued majority status, the Re-
spondent relies on both direct and indirect evidence ar-
guably showing employee opposition to union represen-
tationŒthat is, statements by employees to Respondent 

officials stating the declarant™s opposition to union repre-
sentation (direct evidence) a
nd statements by employees 
to Respondent officials stating other employees™ opposi-
tion to union representation (indirect evidence). 
a.  The direct evidence of
 employee opposition to union 
representation 
The Respondent™s direct evidence tending to show loss 
of majority status consists of statements by six employ-

ees directly to Respondent 
officials that each of them 
opposed union representation.
16  This evidence regarding 
these six employees is entitled to substantial weight. 
The direct evidence also 
includes statements express-
ing opposition to the Union that former Sportservice em-

ployees purportedly made to Respondent Official 

Chemotti during his mid-January telephone calls to the 
                                                          
                                                           
15 In concluding that the Respon
dent had not demonstrated a good-
faith doubt regarding the Union™s majority status, the judge relied heav-
ily on the fact that a majority of
 the predecessor™s employees signed 
union authorization cards at the January 5 meeting.  However, in de-
termining whether the Respondent ha
d a good-faith doubt regarding the 
Union™s majority status, the issue is not simply how many employees 

signed cards but, rather, what the Respondent knew about that card 

signing.  The record establishes only that the Respondent knew that 
some employees had signed cards at the meeting; it did not establish 
that Respondent knew that a majori
ty of employees had signed cards.  
Therefore, although we give weight to the fact that the Respondent 

knew some employees had signed cards 
at the meeting, we do not adopt 
the judge™s reliance on the fact that a majority of the Respondent™s 
employees signed cards at the meeting.   
16  The six employees who made such statements are Thomas Bapst, 
Tim Rucker, Janice Janus, Anita Averill, Donna Kozma, and Sandra 

Brown.  
employees offering them jobs.  This evidence is based on 
Chemotti™s testimony.  However, the judge discredited 
Chemotti™s testimony that those statements were ex-
pressed on the employees™ own initiative and were not 

initiated by Chemotti.  The Respondent excepts to this 
credibility resolution but we find no basis for rejecting it.  
Further, even assuming Chemotti™s testimony were to be 

credited, we find, for the 
following reasons, that 
Chemotti™s testimony would not establish the Respon-

dent™s good-faith doubt defense.  The testimony is un-
clear in at least three importa
nt respects: (1) whether the 
employees who expressed opposition to the Union during 

the calls included some or all of the six ﬁdirect-
statementﬂ employees; (2) th
e exact number of employ-
ees who expressed opposition to the Union; and (3) 
whether those employees who expressed opposition to 
the Union accepted jobs in the bargaining unit. 
With regard to the first concern, Chemotti™s testimony 
does not identify any of the employees who expressed 

opposition to the Union during the calls.  Therefore, it is 
possibleŠindeed likelyŠthat some and perhaps all of 

the employees who expressed opposition to the Union 
during the calls were the sa
me six employees who sepa-
rately made antiunion statements directly to Respondent 
officials.  Such double-counting provides no additional 
support for the Respondent™s claimed good-faith doubt 
regarding the Union™s majority status. 
With regard to the second concern, the evidence does 
not show how many employees actually expressed oppo-

sition to the Union during the phone calls.  Although the 

judge stated that Chemotti tes
tified that ﬁat least halfﬂ of 
the employees he contacted asked whether the Union 

would be representing them 
and expressed their dissatis-
faction with the Union, Chemotti™s testimony does not 

clearly indicate that at least half of the employees actu-

ally expressed dissatisfaction with the Union rather than 
merely inquiring as to whether the Union would continue 
to represent the employees.  Rather, Chemotti testified 
that ﬁa good portionﬂ of the employees made references 
to the Union and that the 
subject of the Union came up 
ﬁmore often than not.ﬂ  In his affidavit to the Board 
(relevant portion read at the hearing), Chemotti admitted 
that he did not recall how many employees had made 
antiunion statements during 
the telephone calls.  More 
importantly, Chemotti™s testimony blurs together em-
ployee questions regarding whether the Union would 
continue to represent the employees with employee 

statements expressing opposition to the Union.
17  There- 17 Chemotti testified that ﬁthere
 was a good portion of people that 
had asked on the phone, most importan
tly, was the Union going to have 
representation there and express its 
dissatisfaction with the Union and certain things that were in place before we came.ﬂ  This somewhat 
 MSK CORP
. 47fore, Chemotti™s testimony 
provides, at best, a rough 
approximation of how many employees made statements 
referring to the Union during the calls and provides little 
evidence regarding the numb
er of employees who ex-
pressed opposition to the Union during the calls. 
With regard to the third c
oncern, the record suggests 
that some of the employees whom Chemotti called did 

not accept the job offer.
18  The record further suggests 
that some of those who did 
accept the job offer went to 
work for the Respondent in nonbargaining unit posi-

tions.
19  The record accordingly 
suggests that at least 
some of the former Sportservice employees who ex-

pressed opposition to the Union during the phone calls 
may have declined Chemotti™s job offer or may have 
come to work for the Respondent in nonbargaining unit 

positions. 
For these reasons we find that, even assuming 
Chemotti™s testimony regarding the telephone calls were 

credited in full, that testimony would add little to the 
Respondent™s evidence of good-faith doubt regarding the 
Union™s majority status.
20           
b.  The indirect evidence of
 employee opposition to union 
representation 
As noted supra, pursuant to the Supreme Court™s 
teaching in 
Allentown Mack
, the BoardŠin assessing an 
employer™s claim of good-faith doubt regarding a union™s 
                                                                                            
                                                           
unfocused testimony could be parsed and read literally as Chemotti 
testifying that ﬁa good portionﬂ of
 the employees ﬁexpress[ed] . . . 
dissatisfaction with the Union.ﬂ  However, the testimony must be read 
in context.  During his testimony immediately before the quoted pas-
sage, Chemotti focused almost exclus
ively on his discussions with the 
employees during the telephone calls 
regarding the issues of whether 
the Union would continue to represent the employees and whether the 
union contract would apply to the em
ployeesŠissues that were related 
to the Union but that were largely unr
elated to the issue of whether the 
employee opposed the Union.  We find that the quoted passage, read in 

context, shows at most that ﬁa good portionﬂ of the employees 
either 
asked questions about the Union 
or expressed opposition 
to the Union; it does not show that ﬁa good portionﬂ of the employees expressed 

opposition to the Union.  Accordingly, we do not adopt the judge™s 
statement that Chemotti testified that
 ﬁat least halfﬂ of the employees 
contacted by Chemotti expressed th
eir dissatisfaction with the Union. 18 Although the Respondent™s bargai
ning unit contained only about 
20 employees, Chemotti testified that 
the Respondent made ﬁmore than 
30, 35 phone callsﬂ to former Sportservice employees (apparently call-
ing some employees more than once); he further testified that some of 
the former Sportservice employees 
had found jobs elsewhere and did 
not come to work for the Respondent. 
19 The record shows that the Respondent employed individuals in 
nonbargaining unit positions including 
hostess, part-time hostess, ex-
ecutive chef, assistant manager, o
ffice manager, and manager.  The 
record also shows that at least some of these nonbargaining unit em-

ployees had worked for Sportservice. 
20 Chairman Battista finds no basis 
for rejecting the judge™s discred-
iting of Chemotti regarding these phone calls.  Accordingly, he relies 

solely on that credibility resolution,
 and does not reach issues that 
would be raised if Chemotti were credited.   
continued majority supportŠgives weight to statements 
by an employee asserting that other employees oppose 
union representation.  However, in determining how 
much weight to give to such statements, the Board con-

siders ﬁall the circumstancesﬂ and is particularly ﬁskepti-
calﬂ when the declarant employee ﬁhas little basis for 
knowledge, or has some incentive to misleadﬂ regarding 

the purported anti-union vi
ews of the declarant em-
ployee™s fellow employees.  See 
Allentown Mack Sales 
& Service v. NLRB
, supra, 522 U.S. at 379.
21  The Board 
accordingly gives greater weight
 to statements where the 
declarant employee is a union 
official who, as such, is 

likely to be knowledgeable regarding employees™ atti-
tudes towards the union and whose statements indicating 
employees™ opposition to union representation are in the 

nature of statements against the declarant™s interest.  See 
Torch Operating Co
., supra (declarant was union stew-
ard); Rodgers & McDonald Graphics
, 336 NLRB 836, 
844 (2001), remanded on other grounds 331 F.3d 1002 
(D.C. Cir. 2003) (declarant was union steward).  Con-
versely, the Board gives less weight to statements where 
the declarant is known to oppose union representation or 
where the statements are vague and fail to identify the 
other employees who allegedly oppose union representa-

tion.  See 
Sceptor Ingot Castings, 
supra, 331 NLRB at 
1509, 1512Œ1514 (statements failed to identify other em-

ployees; declarants were pr
oemployer witnesses includ-
ing former union official who had transferred to nonbar-
gaining unit position); 
Nova Plumbing, Inc
., 336 NLRB 
633, 636Œ637 (2001), enf. denied on other grounds 330 
F.3d 531 (D.C. Cir. 2003) (statements were vague; decla-
rants were management officials); 
Horizon House Devel-
opmental Services, 
337 NLRB 22, 25 (2001), enfd. 57 
Fed. Appx. 110 (3d Cir. 2003) (declarant was union 
steward, but statements were vague regarding number of 

employees opposing union representation). 
In this case, the Respondent™s indirect evidence tend-
ing to show loss of majority 
status consists of hearsay 
statements that employees Bapst and Rucker made to 
Respondent officials to the e
ffect that other employees 
opposed union representation.
22  However, Bapst and 
 21 The Court said that the Board was 
ﬁentitledﬂ to take this position.  
Id. 
22 The testimony describing Bapst™s 
antiunion statements to Respon-
dent Officials Miller and Miles is as follows: (1) ﬁWe really didn™t want 
the Unionﬂ (to Miller); (2) ﬁMost of us did [didn™t want the Union], 
pretty much, everyone I talked to that day [January 5] didﬂ (to Miller); 

(3) ﬁWe didn™t want [the Union] th
ereﬂ (to Miles); (4) ﬁMost of the 
employees didn™t want the Union hereﬂ (to Miles); and (5) ﬁThe good 

majority of us didn™t want the Un
ion here, if not ev
eryoneﬂ (to Miller and separately to Miles).  The test
imony describing Rucker™s antiunion 
statements to Respondent Official Miles is as follows: (1) ﬁI don™t feel 

the need for [the Union] to be there . . . most of the employees I™ve 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 48Rucker were the principal employee opponents of union 
representation.  Accordingly,
 they had an incentive to 
exaggerate their fellow employees™ opposition to the 

Union.
23  Furthermore, Bapst™s and Rucker™s opposition 
to the Union was longstanding and notorious.
24  There-
fore, the Respondent was aware of Bapst™s and Rucker™s 

bias and for this reason should have discounted their 

claims regarding the extent of employee opposition to the 
Union.  
In any event, Bapst™s a
nd Rucker™s hearsay state-
mentsŠas well as the testimonial evidence regarding the 

hearsay statementsŠare deficient in several respects. 
In none of the hearsay st
atements did the speaker 
(Bapst or Rucker) identify the other employees who al-
legedly opposed union representation.
25  Therefore, the 
Respondent did not know whether the other employees 
who allegedly opposed the Union included the same six 
employees who separately announced their opposition to 

the Union directly to the Respondent.  Similarly, Bapst™s 
and Rucker™s hearsay statements (to the effect that ﬁmost 
of the employees I talked toﬂ opposed the Union) have 

little value absent a showing that the Respondent knew 
who Bapst and Rucker had been talking toŠparticularly 
a showing that the Respondent knew Bapst and Rucker 
had been talking to employees other than the six employ-
ees who separately announced their opposition to the 
Union directly to the Respondent.   
Furthermore, with regard to some of the hearsay 
statements to the effect that ﬁmost of the employees op-
                                                                                            
                                                           
talked with feel the same wayﬂ (on two occasions); and (2) ﬁMost of 
the wait staff didn™t want the Union and the concession attendants.ﬂ   
23 By contrast, one of the employees in 
Allentown Mack
 who made 
statements conveying to the employer his fellow employees™ opposition 
to the union was a prounion shop steward who had an incentive to 
minimize the extent of opposition to the union and his statements sug-

gesting employee opposition union representation were therefore enti-
tled to substantial weight.  522 U.S. at 371.  See also 
Torch Operating 
Co., supra (union shop steward Munoz™ 
statement that other employees 
opposed union); 
Alcon Fabricators, 
supra (union negotiating committee 
member Raymond™s statement that other employees opposed union).   
 24 Bapst and Rucker had each tried to start a decertification cam-
paign while working for Sportservice.
  Bapst had discussed his decerti-
fication efforts with a Sportservice manager.  Rucker told Respondent 
Official Miles that he had ﬁcomplai
ned beforeﬂ about the Union.  The 
Respondent hired longtime Sportser
vice Office Manager Miller to be 
the Respondent™s office manager.  In these circumstances, we find that 

the Respondent was aware of Bapst™
s and Rucker™s longstanding oppo-
sition to the Union.        
25 With regard to Rucker™s statement to Respondent Official Miles 
that ﬁmost of the wait staff and 
concession attendantsﬂ opposed the 
Union, the statement identified a 
group of employees.  However, the 
statement did not identify the employees by name and did not assert 

that all of the employees in the group opposed union representation.  

Furthermore, the record does not show how many employees were 
included in the wait staff and the concession attendants.  
pose the Union,ﬂ
26 the record suggests that the speaker 
was referring to ﬁmostﬂ of the small startup crew as op-
posed to ﬁmostﬂ of the full bargaining unit.  Since the 
start-up crew was composed of only five or six employ-

ees and since the startup crew included at least three of 
the six employees who separately announced their oppo-
sition to the Union directly to the Respondent, a state-

ment that ﬁmostﬂ of the startup crew opposed the Union 
added little to the Respondent™s doubt regarding the Un-
ion™s majority status. 
Moreover, with regard to some of the statements,
27 the 
record suggests that the statements were made after 

January 21Šthe date when the Respondent™s bargaining 
obligation matured and the closing date for the Respon-
dent™s receipt of evidence of loss of majority status.
28In these circumstances, we 
find that the Respondent™s 
indirect evidence arguably 
showing loss of majority 
status is entitled to little weight. 
In sum, the Respondent knew that at least some em-
ployees had recently signed 
union authorization cards 
and the Respondent™s reliable evidence of employee op-

position to the Union shows only 6 of 20 bargaining unit 
employees opposed to the Union.  Therefore, for the rea-
sons set forth above, we find that the Respondent has 

failed to demonstrate that it had a good-faith doubt re-
garding the Union™s majority status on January 21 when 
the Respondent™s bargaining obligation matured.
29  Ac-
 26 Bapst™s statement that ﬁwe didn™t want [the Union] thereﬂ (to 
Miles) and Rucker™s statement that 
ﬁI don™t feel the need for [the Un-
ion] to be there . . . most of the employees I™ve talked with feel the 
same wayﬂ (to Miles). 
27 Bapst™s statements that ﬁthe good 
majority of us didn™t want the 
Union here, if not everyoneﬂ (to Miller and to Miles), Bapst™s statement 

that ﬁmost of the employees didn™t want the Union hereﬂ (to Miles), 

and Rucker™s statement that ﬁmost 
of the wait staff didn™t want the 
Union and the concession attendantsﬂ (to Miles). 
28 As noted above, Chairman Battista finds that the Union did not 
make an effective bargaining demand until January 26.  Chairman 
Battista accordingly would find that
 the Respondent™s bargaining obli-
gation matured on January 26 and that
 the closing date for the Respon-
dent™s receipt of evidence of doubt 
of majority status was January 26, 
not January 21.   
Although we find that the date for evaluating Respondent™s evidence 
in support of its good-faith doubt is January 21, instead of January 26 
as found by the Chairman, we agree 
with him thatŠeven if the closing 
date for the Respondent™s receipt of evidence of doubt of majority 
status were January 26Šhe Respondent would still not have estab-
lished its good-faith doubt regarding the Union™s majority status. 
29 In concluding that the Respondent
 did not demonstrate that it had 
a good-faith doubt regarding the Union™s majority status, Chairman 

Battista also relies on the fact that 
the record does not show that Re-
spondent Officials Miller and Miles, 
who heard most of the statements 
expressing employee opposition to the Un
ion, relayed this information 
to Chemotti, who made the decision
 not to recognize the Union.  See 
Nova Plumbing, Inc.
, 336 NLRB 633, 637 (2001), enf. denied on other 
grounds 330 F.3d 531 (D.C. Cir. 2003) (unclear that supervisors Eck-
roth, Banks, and Hall told employer president Robbins, who made 
 MSK CORP
. 49cordingly, we find that the Respondent violated Section 
8(a)(5) and (1) by refusing to
 recognize and bargain with the Union.
30C.  The Affirmative Bargaining Order Analysis 
We further find, for the reasons fully set forth in 
Caterair International
, 322 NLRB 64 (1996), and 
Wil-liams Enterprises, 
312 NLRB 937, 940Œ942 (1993), 

enfd. 50 F.3d 1280 (4th Cir. 1995), that an affirmative 
bargaining order is warranted in this case as a remedy for 
the Respondent™s unlawful refusal to recognize and bar-

gain with the Union.  We adhere to the view, reaffirmed 
by the Board in Caterair
, that such an order is ﬁthe tradi-
tional, appropriate remedy for an 8(a)(5) refusal to bar-
gain with the lawful collective-bargaining representative 
of an appropriate unit of employees.ﬂ  Id. at 68. 
In several cases, however, the United States Court of 
Appeals for the District of Columbia Circuit has required 

that the Board justify, on th
e facts of each case, the im-
position of such an order.  See, e.g., 
Vincent Industrial 
Plastics, Inc. v. NLRB,
 209 F.3d 727 (D.C. Cir. 2000); 

Lee Lumber & Building Material Corp. v. NLRB
, 117 
F.3d 1454, 1462 (D.C. Cir. 1997); and 
Exxel/Atmos, Inc. 
v. NLRB, 28 F.3d 1243, 1248 (D.C. Cir. 1994).  In 
Vin-cent, the court summarized the 
court™s law as requiring 
that an affirmative bargaining order ﬁmust be justified by 
a reasoned analysis that includes an explicit balancing of 
three considerations: (1) the employees™ Section 7 rights; 
(2) whether other purposes of the Act override the rights 
of employees to choose their bargaining representatives; 
and (3) whether alternative remedies are adequate to 

remedy the violations of the Act.ﬂ  Id. at 738. 
Although we respectfully disagree with the court™s re-
quirement for the reasons set forth in 
Caterair
, we have 
examined the particular fact
s of this case as the court 
requires and find that a balancing of the three factors 

warrants an affirmative bargaining order.
31(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 

denied the benefits of collective bargaining by the Re-
                                                                                            
 decision to withdraw recognition, a
bout employee statements to super-
visors expressing employees™ opposition to union). 
30 The judge noted that the Responde
nt in early February systemati-
cally interrogated employees regarding their support for the Union; the 
judge then inferred from this fact th
at the Respondent must have lacked 
a good-faith doubt at the time that 
it conducted the systematic interro-
gations.  In concluding that the 
Respondent did not prove good faith 
doubt, we find it unnecessary to rely
 upon any inference drawn from 
the systematic interrogation.  
31 Chairman Battista agrees with the District of Columbia Circuit 
Court of Appeals that a case-by-case analysis is required to determine if 

the remedy of an affirmative bargaining order is appropriate.  See 
Eden 
Gardens Nursing Home
, 339 NLRB No. 12, slip op. at 2Œ3 fns. 9 and 
10 (2003).  On the facts of this case, he finds a bargaining order is 

warranted. 
spondent™s unlawful refusal 
to recognize and bargain 
with the Union.  At the same time, an affirmative bar-
gaining order and its attendant bar to raising a question 
concerning the Union™s continuing majority status for a 

reasonable time does not unduly prejudice the Section 7 
rights of employees who may oppose continued union 
representation, because the duration of the order is no 

longer than is reasonably necessary to remedy the ill ef-
fects of the violations. 
The Respondent never recognized or bargained with 
the Union after it commenced 
operations at the Raceway, 
despite the Union™s explicit demands for recognition and 
bargaining.  Furthermore, the Respondent conducted 
systematic one-on-one interrogations of most bargaining 
unit employees inquiring into
 each employee™s prior and 
current support for the Union.
  These actions signaled to 
the employees the Respondent™
s continuing disregard for 
their bargaining representative and would likely have a 

long-lasting effect. 
(2) An affirmative bargaini
ng order also serves the 
policies of the Act by fostering meaningful collective 

bargaining and industrial peace.  That is, it removes the 
Respondent™s incentive to delay bargaining in the hope 
of discouraging support for the Union.  It also ensures 

that the Union will not be pressured, by the possibility of 
a decertification petition or a 
withdrawal of recognition, 
to achieve immediate results at the bargaining table fol-
lowing the Board™s resolution of its unfair labor practice 
charge and issuance of a cease-and-desist order.  Provid-
ing this temporary period of insulated bargaining will 
also afford employees a fair
 opportunity to assess the 
Union™s performance in an atmosphere free of the Re-
spondent™s unlawful conduct. 
(3) A cease-and-desist order,
 without a temporary de-
certification bar, would be inadequate to remedy the Re-

spondent™s violations because it would permit a decerti-
fication petition to be filed before the Respondent had 
afforded the employees a reasonable time to regroup and 

bargain through their representa
tive in an effort to reach 
a collective-bargaining agreem
ent.  Indeed, permitting a 
decertification petition to be filed immediately might 

very well allow the Respondent to profit from its own 
unlawful conduct.  We find that these circumstances 
outweigh the temporary impact the affirmative bargain-

ing order will have on the rights of employees who op-
pose continued representation. 
For all of the foregoing reas
ons, we find that an af-
firmative bargaining order with its temporary decertifica-

tion bar is necessary to fully remedy the violations in this 
case.    
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 50CONCLUSIONS OF 
LAW 1. By refusing to recogni
ze and bargain with the Union 
since January 21, 2001, the 
Respondent violated Section 
8(a)(5) and (1) of the Act. 
2. By coercively interrogating employees regarding 
their support for the Union in early February 2001, the 
Respondent violated Sectio
n 8(a)(1) of the Act. 
3. The Respondent™s unfair labor practices described 
above affect commerce within
 the meaning of Section 
2(6) and (7) of the Act. 
ORDER The National Labor Relations Board orders that the 
Respondent, MSK Corp.ŒMain Event Food Service, 
Hamberg, New York, its officers, agents, successors, and 
assigns, shall 
1. Cease and desist from 
(a) Interrogating its employees about their membership 
in or activities on behalf of Local 4, Hotel Employees 

and Restaurant Employees Union (the Union). 
(b) Refusing to recognize and bargain collectively in 
good faith with the Union as the exclusive representative 

of the unit employees. 
(c) In any like or related manner interfering with, re-
straining, or coercing its empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Recognize and, on the request of the Union, bar-
gain with the Union as the ex
clusive representative of the 
employees in the following appropriate unit and, if an 

understanding is reached, em
body the understanding in a 
signed agreement: 
 All persons employed in the categories or classifica-

tions of bartender, stand attendant, waiter/waitress, bus, 

cook, salad/pantry, and general utility at Buffalo Race-
way regularly working forty (40) hours or more per 
month, excluding office and clerical employees, 

guards, professional employees, trainees for manage-
ment or supervisory positions, managerial employees, 
purchasing agents, managers, assistant managers, and 

all supervisors as defined in the National Labor Rela-
tions Act, as amended, and all other employees not 
specifically included as employees. 
 (b) Within 14 days after service by the Region, post at 
its Buffalo Raceway facility copies of the attached notice 

marked ﬁAppendix.ﬂ
32  Copies of the notice, on forms 
                                                          
                                                                                             
32 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
provided by the Regional Director for Region 3, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the no-

tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since January 21, 2001. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 

this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
or protection 
Choose not to engage in any of these protected ac-
tivities. 
 WE WILL NOT interrogate our em
ployees about their membership in or their activities on behalf of Local 4, 

Hotel Employees and Restaurant Employees Union. 
WE WILL NOT refuse to recognize and bargain with the 
Union in the appropriate unit:   
 All persons employed in the categories or classifica-
tions of bartender, stand attendant, waiter/waitress, bus, 
cook, salad/pantry, and general utility at Buffalo Race-

way regularly working forty (40) hours or more per 
month, excluding office and clerical employees, 
 ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 MSK CORP
. 51guards, professional employees, trainees for manage-
ment or supervisory positions, managerial employees, 
purchasing agents, managers, assistant managers, and 
all supervisors as defined in the National Labor Rela-

tions Act, as amended, and all other employees not 
specifically included as employees. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed by Section 7 of the Act. 
WE WILL recognize and, on request, bargain with the 
Union as the exclusive representative of the employees in 
the appropriate unit concerning terms and conditions of 
employment and, if an understanding is reached, embody 
such understanding in a signed agreement. 
 MSK CORP.ŒMAIN EVENT 
FOOD 
SERVICE
  Beth Mattimore 
and Lillian Kleingardner Esqs
., for the General Counsel. John T. McCann, Esq. (Hancock Estabrook, 
LLP), for the Re-spondent. DECISION STATEMENT OF THE 
CASE HOWARD 
EDELMAN
, Administrative Law Judge. This case 
was tried before me on October 24, 2001, in Buffalo, New 
York. 
On August 24, 2001, an amended complaint and notice of 
hearing issued in this case, which was based on a charge filed 
on February 7, 2001, by Hotel 
Employees and Restaurant Em-
ployees, Local 4 (the Union).  The charge alleges that MSKŒ

Main Event Food Service (the Respondent), a ﬁsuccessorﬂ em-
ployer, violated Section 8(a)(1
) and (5) of the National Labor 
Relations Act by refusing to recognize and bargain with the 

Union, and by interrogating em
ployees regarding their union 
support and activities.  The am
ended complaint alleges that 
Respondent violated Section 8(a)(1) and (5) of the Act by inter-
rogating employees about their un
ion activities and sympathies, 
and by refusing to recognize and bargain with the Union. 
Respondent admits each of the fa
cts which establish that it is 
a ﬁsuccessorﬂ employer.  Respo
ndent™s defense is based on an 
alleged good-faith doubt of majority support for the Union, 
which arose between January 6 and 25, 2001. The General 
Counsel asserts that even if Resp
ondent is able to establish that 
it had reasonable uncertainty re
garding the Union™s majority 
status, it is foreclosed from this defense by the successor bar 
doctrine. 
Based on the entire record herein, including my observations 
of the demeanor of the witnesse
s and the excellent briefs sub-
mitted by counsel for the General Counsel and counsel for Re-

spondent, I make the following findings of fact, and conclu-
sions of law.  
New York Sportservice, Inc. (S
portservice) was up until De-
cember 31, 2000, an employer admittedly engaged in interstate 
commerce as defined by Section 2(2), (6), and (7) of the Act. 
Sportservice was a corporation,
 which provided restaurant 
and food service operations at the Buffalo Raceway in Ham-

berg, New York. 
The Union is admittedly a labor organization within the 
meaning of Section 2(5) of the Act. 
The Union and Sportservice were
 parties to successive col-
lective-bargaining agreements from the mid 1960™s up and until 
December 31, 2000, covering a unit of: 
 All persons employed in the categories or classifications
1 set forth in the Wage Schedule attached . . . [January 1, 1998 
through December 31, 2000 collective[-]bargaining  agree-
ment between the Union and New 
York Sportservice, Inc.] at 
Hamburg Raceway regularly working forty (40) hours or 
more per month, excluding office and clerical employees, 
guards, professional employees, trainees for management or 
supervisory positions, manage
rial employees, purchasing 
agents, managers, assistant managers, and all supervisors as 

defined in the National Labor Re
lations Act, as amended, and 
all other employees not specifically included as employees. 
 As of December 2000, Sportservice employed 18Œ20 bar-
gaining unit employees. 
In August 2000, the Union no
tified Sportservice that it 
wished to begin negotiations for 
a new contract.  In response, 
Sportservice requested bargaining proposals from the Union 

and agreed to meet and negotiate
.  In preparation for negotia-
tions, on September 16, the Unio
n met with the unit employees 
to discuss upcoming contract proposals and appoint a negotiat-
ing committee.  Thirteen unit employees attended the Septem-
ber 16th meeting.  On September 29, the Union submitted its 
contract proposals to Sportservice.  In November, Sportservice 
and the Union began negotiations for a new contract and held a 
negotiating session on November 
9, 2000.  Thereafter, two 
negotiating sessions were scheduled between the parties, but 
canceled for personal reasons by 
Angelo Gonzalez, labor rela-tions representative
 at Sportservice. 
Respondent is a small corpora
tion performing the same type 
of services as Sportservice, for 
other employers.  It is admit-
tedly engaged in interstate as de
fined in Section 2(2), (6), and 
(7), of the Act.  It has three owners who are the corporate offi-

cers; Michael Chemotti, Steven Jankieweicz, and Kevin 
Jankieweicz. 
In November, Denny Lane, the CEO for the Erie County Ag-
riculture Society (ECAS), contacted Kevin Jankieweicz and 
informed him that ECAS was looking to make a change in the 
provider of food and beverage service at the Raceway.  Subse-

quent phone conversations and m
eetings were held between 
ECAS and Respondent representatives throughout November, 

during the course of which Chemotti was told by Lane the 
ECAS was definitely ending its 
relationship with Sportservice, 
then responsible for food and beve
rage service at the Raceway.  
Lane also informed Chemotti that Sportservice had a contract 
with the Union, but that the contract expired on December 31, 
2000.  A contract was subseque
ntly signed between Respondent 
                                                          
 1 Classifications include bartende
rs, stand employees, waiters, wait-
resses, bus employees, cooks, salad-pantry, and general utility employ-
ees.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 52and ECAS, the effective date 
of which was January 1, 2001, 
although operations at the R
aceway were not to commence 
until January 26, 2001.  The Racew
ay is usually closed from 
mid-December until late January each year. 
When it became evident to the Union that negotiations would 
not conclude prior to expiration of the contract, on December 
20, the parties executed a memorandum of contract extension 
that indefinitely extended the existing collective-bargaining 

agreement, subject to termination upon 14-day advance written 
notice by either party. 
Subsequently, by letter dated December 27, 2000, Sportser-
vice notified the Union™s business agent, Paul Taylor, that it 

would cease to operate the restaurant and food service business 
at the Buffalo Raceway in early January 2001. 
In early January 2001, Anne Miller, the office manager for 
Sportservice, informed Sportservice employees employed at the 
Buffalo Raceway at the time S
portservice ceased operations that Sportservice was no longer the food service operator at the 
raceway.  Miller also informed employees that Respondent 
would assume operations, that it 
was interested in hiring back 
those employees who would like to
 return, and that it would 
hold an informational meetin
g at the raceway clubhouse on 
January 5, 2001. 
Nearly all of the former Sportservice employees attended the 
January 5 meeting, including Miller, who secured from em-

ployees closing paperwork for Sportservice, and distributed 
employment applications for Re
spondent.  Miller later became 
Respondent™s office manager.  Ta
ylor also attended this meet-
ing, uninvited, on behalf of the Union.  During the meeting, 
Michael Chemotti, introduced himself to the employees and 
explained that he expected that almost everyone would be re-
tained by Respondent, that he sought a smooth transition, and 
that there would not be many op
erational changes.  In response 
to employees™ questions, Chemotti stated that wages would be 

good, employees would receive pay raises, and seniority would 
remain the same.  Respondent 
collected employ
ment applica-
tions and W-4 forms from em
ployees at this time. 
Early in the meeting, Taylor introduced himself to Chemotti 
as the union representative.  He told Chemotti that the Union 
represented the unit employees at the racetrack and that there 
was a collective-bargaining agre
ement in effect through a con-
tract extension.  Taylor also advised Chemotti that the collec-

tive-bargaining agreement contai
ned successor language that 
would apply to Respondent.  Chemotti seemed surprised and 

told Taylor that he had been advised by Sportservice that the 
union contract had expired, and 
that the employees were not 
represented by a union.  Taylor replied that the contract had 

expired but that there was a contract extension.  Taylor pro-
vided a copy of the contract and extension to Chemotti.  
Chemotti took the contract and began to make telephone calls.  
Later on in the meeting, Taylor approached Chemotti again and 
asked him how he felt about their earlier conversation.  
Chemotti replied that he would contact a Sportservice represen-
tative. 
During the meeting, Union Stewards Robert Gunning and 
Pat Castiglione passed out union authorization cards for the 
employees to sign.  As Gunning 
passed out the cards, he testi-
fied that he told each employee that if they wanted union repre-
sentation to fill out the card, sign it, and he would be back to 

collect it.  Chemotti saw the union cards at the meeting and was 
informed by Anne Miller th
at employees had signed union 
cards.  Fifteen employees signe
d union cards at the meeting. 
Respondent witnesses Jim Rucker
, Thomas Bapst, and Janice Janus, employees who openly oppos
ed the Union testified that 
Grunning and Castiglione told the employees that signing the 
Union was only for a head count, and that a number of employ-
ees told them they didn™t want the Union to represent them. 
Although, the Union never presented such signed cards to 
any Respondent representative, they were filled out by the em-
ployees and I find the cards speak for themselves. 
The following day, Chemotti spoke with Ann Miller con-
cerning the prior evening™s meeting.  Miller was not employed 
by Respondent until sometime in mid-January.  Miller informed 
Chemotti that she was surprised that Paul Taylor had shown up 
at the meeting, and that a number of employees had spoken 
with her about the Union and stated that they thought the Union 
would not be coming back and that once Sportservice was out 
of the picture, they would not have to be represented by the 
Union.  The following week, Chemotti spoke once again with 
Miller, and Miller informed Chemotti that a few people had 
contacted her about possible em
ployment with MSK and that 
those employees were asking whether the Union would still be 

around after MSK began operations. 
On January 10, 2001 Sportservice notified the Union it was 
terminating its collective-bargaining agreement with the Union. 
On or about January 15, 2001, Chemotti began making 
phone calls to those former Sportservice employees who had 
filled out an application for MSK.  The purpose of these initial 

phone calls was to gauge who was still interested in working 
for MSK.  A few days later, Chemotti began calling employees 
back and making offers of employment.  Chemotti testified that 
a frequent topic raised by the prospective employees that he 
called was with respect to whether the Union was going to be 
back.  Chemotti testified that
 of the 30Œ35 employees he con-
tacted at least half asked whether the Union would be repre-
senting them and expressed to Chemotti their dissatisfaction 
with the Union.  Chemotti testified that in each case it was the 
potential employee that brought up the union topic, and that he 
did not initiate any convers
ation concerning the Union. 
I do not credit Chemotti™s testimony that the employees 
brought up their dissatisfaction with the Union on their own 
initiative in view of his later testimony concerning his interro-
gations of employees in February 
as to their feelings about the 
Union.  On direct examination Chemotti testified untruthfully 

that it was evident how employees felt about the Union by 
January 26, 2001, and so he did 
not attempt to try and find out 
from employees how they felt about the Union.  Only when 

confronted by evidence of his interrogation in the form of nota-
tions on an employee list, did Chemotti admit that he had asked 
employees in early February 2001, about their union sympa-
thies and whether they signed union cards. 
Thus, I conclude that his testimony that during the above pe-
riod of time about 50 percent of the 35 employees he tele-
phoned as to jobs volunteered that they were dissatisfied with 
the Union was untruthful as to the number of individuals who 
allegedly expressed such dissatisfaction, and that such views 
 MSK CORP
. 53were expressed with the question being initiated by Chemotti.  
In fact, Christine Kempf testif
ied in response to Chemotti™s 
question as to whether she signed a card that if ﬁhe was trying 

to find out if I was in favor for Unions, I am.ﬂ 
Thus, I conclude that between January 5 and 21, the date Re-
spondent admits it had employed 
a substantial majority of unit 
employees, alleged 
knowledge of employees dissatisfaction 
were statements by Rucker, Ba
pst, and Janus and his conversa-
tions with Miller, 
described above. 
Respondent opened to the public
 on January 26, in conjunc-
tion with the regular raceway sc
hedule.  Most of the former Sportservice employees reported to work on that day.  On Janu-
ary 26, 2001, Taylor delivered a le
tter to Chemotti at the race-
way, again demanding recognition. 
In response, Chemotti told Tayl
or that he would call him the 
following week.  Taylor tried se
veral times, unsuccessfully, to 
contact Chemotti over the course of the next week.  After em-
ployees received their first paychecks from Respondent, in 
early February, Chemotti approached employees one-on-one at 
the track and questioned them about their union sympathies. 
Chemotti asked employees if they had signed a union au-
thorization card, how they felt about the Union, and if they 
understood what they were signing.
  On or around February 5, 
2001, Chemotti told Taylor that
 he had spoken with the em-
ployees and that 80 percent did not
 want to be represented by 
the Union.  Taylor disagreed.  
When Taylor asked if he would 
recognize and bargain with the Un
ion, Chemotti replied that he 
would not. As set forth above Chemotti testified on direct that the em-
ployees volunteered their union 
sentiments.  It was only on 
cross-examination, when confronted with Respondent docu-
ments that he had to admit it was he who initiated the interroga-
tion concerning the employees™ views as to the Union. 
Soon after, on February 12, 200
1, the Union sent a meeting 
notice to unit employees to discuss union recognition at the 
raceway and negotiations with Sportservice over separation 

benefits.  Twelve unit employees attended.  Thereafter, the 
Union continued to represent the 
unit in effects bargaining with 
Sportservice throughout the winter and spring of 2001. 
Sometime in either February or March 2001, Tim Rucker 
became aware that the Union was attempting to represent the 

employees at MSK.  Rucker contacted Tom Bapst and sug-
gested circulating a decertification petition.  Rucker and Bapst 
then drafted a petition which stated, in effect:  ﬁWe the former 
employees of Sportservice, current employees of Main Event 
and Local 4 members, do not feel the need for Union represen-
tation at this time.ﬂ  Bapst si
gned the petition and on March 23, 
2001, Rucker took it around to the 14 or 15 MSK employees 
who were previously employed by
 Sportservice.  Of those em-
ployees, 11 signed the petition. 
After receiving the signatures on the petition, Rucker showed 
it to both Dale Miles and Ann Miller.  Either Miles or Miller 

told Rucker words to the effect that he could take the petition to 
the National Labor Relations Board.  A few days later, Rucker 
took the petition to the Buffal
o National Labor Relations Of-
fice.  He spoke with a National 
Labor Relations Board attorney, 
who informed Rucker that he c
ould file the petition, but be-
cause the Union had already filed unfair labor practice charges 
against Respondent, Rucker™s pe
tition would just hit a dead 

end.  Based on these alleged statements by the National Labor 
Relations Board attorney, Rucker decided not to file the peti-
tion. Analysis and Conclusions 
Until mid-December 2000, Sportservice had operated the 
food and beverage services at the raceway.  Sportservice and 
the Union had a longstanding coll
ective-bargaining relationship 
in existence for over 30 years.  The historical unit, comprised of 
food and beverage service employ
ees, remains an appropriate 
unit.  Respondent stipulated that
, for the purposes of this pro-
ceeding, the Sportservice unit is an appropriate unit.  Respon-
dent made virtually no operatio
nal changes, which would ren-
der the historical unit inappropriate.  See 
Banknote Corp.,
 315 NLRB 1041 (1994) (in historical units, respondent has heavy 
burden to show, as a successor, that changes it made in opera-
tions rendered inappropria
te the longstanding unit). 
It is undisputed that Respondent is a successor to Sportser-
vice.  Respondent admits that on January 26, 2001, it began 
providing the food and beverage service formerly provided by 

Sportservice at the Buffalo Raceway, operated the business in a 
basically unchanged form, and 
since January 21, 2001, em-
ployed as a majority of its employees, individuals who were 
previously employed by Sportservice, and members of the Un-
ion.  Respondent admits that as of January 21, it became a suc-
cessor employer. 
Where an employer assumes the operations of another em-
ployer, there is a substantial continuity in operations, and the 
majority of the new employer™s work force consists of the 
predecessor™s employees at a time when the employer has hired 
its full employee complement, the employer is deemed to be a 
successor.  
Fall River Dyeing Corp., 
482 U.S. 27 (1987); NLRB 
v. Burns Security Services, 
406 U.S. 272 (1972).  A successor 
employer is obligated to bargain with the Union upon receiving 
a valid demand for recognition.  
Fall River Dyeing, 
482 U.S. at 52.  A union™s demand to bargain, even when premature, is 

deemed to continue in a successorship situation.  Thus, a suc-
cessor employer™s duty to barg
ain with a union commences at the moment it hires a full complement of the predecessor™s 

employees 
and it is in receipt of a union™s demand to bargain, 
regardless of which event occurs first.  See 
Burns, 
supra, 406 
U.S. at 295; Fall River Dyeing
, supra, 482 U.S. at 52.  The 
bargaining obligation attached on January 21, 2001, when Re-

spondent hired the full complement of its work force, a major-
ity of which was comprised of the predecessor™s bargaining unit 
employees, and were members of the Union. 
Counsel for the General Counsel 
contends that on January 5, 
during the above described employees meeting, Taylor pre-
sented to Chemotti with a copy of its collective-bargaining 
agreement, told him that his Union represented the Sportservice 
employees and that Respondent w
ould have to apply the collec-
tive bargaining agreement to its employees in the same unit 

covered by the agreement. 
Counsel for Respondent contends this conduct did not con-
stitute a valid demand for recognition.  In this regard he argues 
in his brief: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 54In any event, Taylor™s 
brief conversation with 
Chemotti cannot be deemed a valid demand for bargain-
ing.  Although both the Board and the Courts have held 
that a valid request to bargai
n need not be made in any 
particular form, the request must at least clearly indicate a 

desire to negotiate and bargai
n on behalf of the employees 
in the appropriate unit concerning wages, hours, and other 
terms and conditions of employment.  See 
Yolo Transport, 
Inc., 286 NLRB 1087 (1987); 
Marysville Travelodge,
 233 
NLRB 527, 532 (1977). 
Here Taylor did nothing more than inform Chemotti 
that he represented the 
Sportservice
 employees, present 
the Union™s contract with Sportservice to Chemotti, and 

state that there was a successorship clause in the contract.  
Taylor did not make any menti
on of a desire to negotiate and bargain with MSK on beha
lf of the bargaining unit employees, but rather suggested at most, and at best by 
implication, that MSK owed 
some contractual obligation 
to the Sportservice employees.  He and Chemotti then had 

an exchange concerning the contract™s expiration date.  
Chemotti possessed no prior experience with any union, 
but informed Taylor that his understanding from Sportser-
vice executives was that the Union™s contract with Sport-
service expired on December 31, 2000.  Taylor responded 
by handing Chemotti a one-page document, which he al-
leged constituted an extension 
to the contract with Sport-
service.  At no time did Taylor request the MSK bargain 

with the Union, nor did Taylor even express a desire to 
negotiate.  As such, Taylor™s comments on January 5 can-
not be deemed a valid bargaining demand. 
 The same argument was made in 
Stanford Realty Associates, 306 NLRB 1061, 1066 (1992).  The administrative law judge in 

that case stated: 
 Respondent contends therefore that here the Union™s 
sole demand upon Respondent was a request that it sign 

the industrywide contract, and that at no time did the Un-
ion request that Respondent recognize it or bargain with it 
concerning the terms and conditions of Respondent™s em-
ployees.  Thus, since under 
Burns, 
supra, Respondent as 
the successor is not obligated to sign the contract previ-

ously executed the predece
ssor employer, Respondent 
contends that the Union has 
not made an appropriate de-mand for recognition or bargaining, and Respondent has 
not unlawfully refused to do so. 
However, it is has been repeatedly held ﬁthat a valid 
request to bargained not be made in any particular form, or 
in haec verba, so long as the request 
clearly indicates a de-
sire to negotiate and bargain 
on behalf of the employees in 
the appropriate unit concerni
ng wages, hours, and other 
terms and conditions of employment.ﬂ  
Marysville 
Travelodge, 233 NLRB 527, 532 (1977).  Here, the Union 
made four demands on Respondent to execute the contract, 
accompanying some of them with a request to provide 
medical benefits.  Thus, the Union™s demands here, in my 
view, contemplate and subsume a demand for recognition 
and sets [sic] forth a bargaining proposal on behalf of the 
employees.  
Yolo Transport, 
286 NLRB 1087 (1987).  See 
also 
Sterling Processing Corp., 291 NLRB 208, 216 (1988). Moreover, the Union subsequently filed charges and 
amended charges against Respondent, which further dem-

onstrates and clarifies its request for recognition and bar-
gaining.  
Williams Enterprises, 
301 NLRB 167, 174 
(1991); Fall River,
 supra; IMS Mfg. Co., 
278 NLRB 538, 
541 (1986).  (3) The first phrase of the first sentence of the fourth 
paragraph on p. 10 should read:  ﬁRespondent shall recog-
nize the Union,ﬂ (4) The Respondent™s name in the first 
sentence of the Order on p. 10 should read: ﬁMSKŠMain 

Event Food Service.ﬂ 
 Accordingly, I find counsel for Respondent™s contention is 
without merit.  I also find that the Union made a demand for 
recognition on January 5.  As 
set forth above such demand 
when made at a time before the successor employer has hired 
any unit employees continues, and the bargaining obligation 
attaches when the employer has hired its full employer work 
force, in the instant case it is admitted such date was January 
21. In light of the outstanding 
bargaining demand, Respondent 
would have become obligated to bargain with the Union on 

January 21, 2001, when it completed hiring its full complement 
of employees.  
Burns, 
supra, 406 U.S. at 280.  In 
St. Elizabeth 
Manor, 329 NLRB 341 (1999), the Board adopted the ﬁSucces-
sor barﬂ rule, holding that once a successor™s obligation to rec-
ognize an incumbent union attaches, a union is entitled to a 
reasonable period of time for ba
rgaining without challenge to 
its majority status. 
Respondent could have no reasonable doubt about the Un-
ion™s majority support prior to December 31, 2000.  In this 

regard, the Union had a long 30-year relationship with Sport-
service.  In September 2000, in preparation for collective-
bargaining negotiations, the Union met with 13 of Sportservice 

unit employees to discuss its ba
rgaining proposals.  Bargaining 
proposals were thereafter formulated and the Union submitted 

these proposals to Sportservice.  On November 9, the parties 
met to discuss these proposals.  Thereafter, the parties agreed to 
meet on two subsequent occasions.  These sessions were can-
celed by Sportservice for alleged personal reasons, but no doubt 
they were canceled because ECAS
 had made a decision to dis-
continue its relationship with Sportservice as of December 31, 

2000.  The Union then engaged in ﬁeffectsﬂ bargaining as a 
result of its shutdown and closure at the raceway on December 
31. Respondent contends that as of October 31, 2000, 16 out of 
18Œ20 unit employees had not paid recent union dues.  I find 
the decision to enforce the dues requirement of its union secu-
rity clause is a lawful arbitrary choice of the Union, and clearly 
not evidence of a loss of majority.  This is especially true in this 
case, where a majority of the unit employees met with the Un-
ion, formulated bargaining proposals, and the Union thereafter 
engaged in collective-bargaini
ng proposals with the Union. 
Accordingly, I conclude that as of December 31, Respondent 
had absolutely no reason to doubt the Union™s majority support. 
 MSK CORP
. 55With respect to Respondent™s alleged doubt as to union sup-
port between January 5, when 
Respondent met with the unit 
employees to discuss job applications and received the Union™s 
valid demand for recognition and January 21 when it hired its 
total work force and admittedly became a successor, I conclude 
Respondent did not have a reasonable doubt as to the Union™s majority support. 
I do not find the statements of two to three employees dissat-
isfaction with the Union nor the hearsay statements of Miller, 

who shortly after the January 5 meeting became Respondent™s 
office manager concerning employee dissatisfaction to consti-
tute sufficient evidence to establish sufficient doubt of union 
majority.  In this connection, 13 unit employees hired by Re-
spondent on January 21 signed union authorization cards during 
the January 5 meeting.  I attach little or no significance to Re-
spondent witnesses who testified that they were told by the 
union stewards that these cards we
re merely for a head count of 
the employees present.  I conclude the cards were filled out by 

the employees, who presumably read them, and that they estab-
lish that a majority of the uni
t employees supported the Union 
as of January 5. 
That Respondent had no reasonable doubt as to the Union™s 
majority support as of January 21, when its bargaining obliga-

tion attached is conclusively established by its systematic inter-
rogation of its unit employees 
sometime during the first week 
in February 2001, when Chemotti 
questioned them as to if they 
wanted the Union to represent them. 
Further, at the time of the interrogation, in February 2001, 
Respondent could not challenge th
e Union™s majority status and 
could have no lawful motive in the questioning of employees.  

See 
Capitol Transit, 
289 NLRB 777 (1988) (interrogating em-
ployees as to whether they had signed union cards, unlawful, 

where interrogations were initiated by the employer™s owners); 
Hudson Neckware
, 302 NLRB 93 (1991) (employer violated 
Sec. 8(a)(1) of the Act by aski
ng employee if she had signed a 
union authorization card, since employee was not an 

open/active union supporter, in
terrogation was conducted by 
one of the owners, was not done in joking tone, and therefore 

reasonably tended to restrain, coerce or interfere with employ-
ees™ Sec. 7 rights); 
Polynesian Hospitality Tours,
 297 NLRB 
228 (1989) (supervisor™s interrogating employees about 

whether or not they had been forced to sign union authorization 
cards unlawful, since questions would compel employees to 
reveal their sentiments regarding unionization; further, the su-
pervisor failed to give assurances
 against retaliation or explain 

the need for the information before interrogation).  Thus, I con-
clude Chemotti™s interrogation of
 employees violated Section 
8(a)(1) of the Act, and also serves to establish that Chemotti, as 

late as early February 2001, did not have a good-faith uncer-
tainty about employees™ sentiments about the Union, as re-
quired by 
Allentown Mack, 
supra. The Board™s decision in 
St. Elizabeth Manor, supra, and 
Crown Textile Co.
, 335 NLRB 201 (2001), require that once a 
successor relationship is estab
lished, Respondent must recog-
nize and bargain with the Union for a reasonable period of 
time. 
As noted earlier, in 
St. Elizabeth Manor
, the Board adopted 
the ﬁsuccessor barﬂ rule, holding that once a successor™s obliga-
tion to recognize an incumbent union attaches, a union is enti-
tled to a reasonable period of time
 for bargaining without chal-
lenge to its majority 
status.  Id. at 344. 
The Board in St. Elizabeth Manor
 reasoned that the same 
concerns that supported the recognition bar doctrine applied in 

successorship cases.  In particular, parties in a successorship 
situation ﬁare in a stressful tran
sition period.ﬂ  Id. at 343.  Em-
ployees ﬁhave not had the opportunity to learn if the incumbent 

will be effective with the successorﬂ and may ﬁfear that the 
successor employer will not want
 the union or would give them a better deal without it.ﬂ  Id.  The Board also noted that, as in 
the case of voluntary recogniti
on, the parties are ﬁembarking on 
a new relationship,ﬂ which presents a ﬁgreater challenge than 

bargaining between partners in 
a[n] established relationshipﬂ 
because all issues are being negotiated. Id. And a successor 

with knowledge that the union™s ma
jority status could be chal-
lenged during this delicate timeﬂ may be reluctant to commit 

itself wholeheartedly to bargain.ﬂ  Id
. The Board also noted that the Supreme Court had articulated 
those same concerns in Fall River Dyeing Corp. v. NLRB, 
482 
U.S. 27 (1987).  The Court in 
Fall River
 reasoned that employ-
ees in this transitional period may feel that their choice of a 
union ﬁis subject tot the vagaries of an enterprise™s transforma-
tionﬂ and ﬁmight be inclined to shun support for their former 
union, especially if they believ
e that such support will jeopard-
ize their jobs with the successor.ﬂ Id.
 at 39Œ40. Finally, the Board reasoned that
 applying an irrebuttable pre-
sumption of majority status for a reasonable period would 
properly balance empl
oyees™ Section 7 rights with the Act™s 
overriding policy of encouraging 
industrial peace and stability 
in collective-bargaining relationships. 
Based upon the facts and analysis described above, it is clear 
that as of January 21 Respondent has no reason to believe that 
the Union had lost its majority support, and I conclude that 
Respondent, a ﬁsuccessor,ﬂ was obligated to bargain with the 

Union as of January 21, at which time the Union had made a 

valid demand for recognition, and Respondent employed its full 
work force, a majority of which were comprised of the prede-
cessor™s bargaining unit employees, who were represented by 
the Union. 
Under the Board™s holding in 
St. Elizabeth Manor
, any evi-
dence of disaffection with the 
Union from January 21, 2001, on 
is not relevant
.  The bargaining obligation had attached, and the 
Union™s majority status could not be challenged.  Statements of 
disaffection made January 21, 
2001, and thereafter, including 
the decertification petition circ
ulation on March 23, 2001, are 
irrelevant.  Thus, even if Re
spondent establishes it had a good-
faith doubt of majority status under 
Allentown Mack,
 the ﬁsuc-
cessor barﬂ doctrine requires 
that Respondent recognize and 
bargain with the Union for a reasonable period of time. 
Accordingly, I conclude that by its failure to bargain with the 
Union upon the Union™s demand, 
Respondent violated Section 8(a)(1) and (5) of the Act. 
REMEDY Having found Respondent has engaged in certain unfair la-bor practices, I find Respondent must be ordered to cease and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 56desist and take certain action designed to effectuate the policies 
of the Act. Respondent shall recognize the Union, and on request by the 
Union, bargain in good faith with the Union in the unit set forth 
and described herein concerning
 terms and conditions of em-ployment and, if an understanding is reached, embody such 
understanding in a signed agreement. 
[Recommended Order omitted from publication.] 
 